NO. 12-00-00292-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

ROBERT O'NEIL DRAKE,§
		APPEAL FROM THE 241ST
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
PER CURIAM
	A jury convicted Robert O'Neil Drake ("Appellant") of robbery, and the trial court assessed
his punishment at ten years of imprisonment.  Counsel on appeal has filed a brief in which he states
that the appeal is frivolous and without merit.  Counsel mailed a copy of his brief to Appellant along
with a notice that Appellant could file a pro se response if he so desired.  This court also notified
Appellant of his right to file a response to counsel's brief, but he has not done so.  The deadline for
filing a response has now passed.
	In compliance with Anders v. California, 386 U.S.738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969), Appellant's counsel states
that he has diligently reviewed the record in this case and concludes that the record reflects no
reversible error and no error upon which an appeal can be predicated.  Additionally, in compliance
with Anders, Gainous, and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), counsel
presents a detailed chronology of the procedural history of the case as well as a professional
evaluation of the record from indictment to conviction.  
	We have also conducted an independent review of the record for reversible error and found
none.  The record reflects no procedural or evidentiary irregularities requiring reversal, and the
evidence is legally and factually sufficient to sustain the conviction.  We therefore conclude that the
appeal is frivolous.  As required by Stafford, Appellant's counsel has moved for leave to withdraw,
and we carried the motion for consideration with the merits of the appeal.  Having done so and found
no reversible error, the motion for leave to withdraw filed by Appellant's counsel is hereby granted,
and the judgment of the trial court is affirmed.



Opinion delivered February 20, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.




























(DO NOT PUBLISH)